Nesmith, J.
The act known as Chapter 2482 of the Pamphlet Laws, passed July 4, 1861, relating to the settlement of paupers, changing the settlement of the pauper in question, went *114into effect upon its passage. It contained tbe following proviso : “That no pending suit should be affected thereby.” Assuming, then, that the plaintiffs had, in good faith, made expenditures for the pauper here, chargeable to the defendant town, and that on the 13th of March, A.*D. 1861, and prior to the repeal of the law of 1820, due notice thereof, according to our statute, was served on the town of Epsom, the plaintiffs must thereby have established for themselves a perfect right of action under the law as it then stood.
This right of action having vested fully in the plaintiffs, could not be legally or constitutionally cut off by any legislative enactment. This question has been often settled in this State. Thus, no right thus acquired could be divested or impaired by any act of the legislature, as it would be retrospective in its operation, therefore unconstitutional and void! Dow v. Norris, 4 N. H. 19; Clark v. Clark, 10 N. H. 386; Adams v. Haskell, 27 N. H. 289; Rich v. Flanders, 39 N. H. 304, and authorities there cited.
The plaintiffs incurred a debt on account and for the benefit of the defendants, and having complied with the statute duties by giving due notice to the defendant town, had only to consummate the right, before perfect, by bringing their action of December 31.
But, from a fair interpretation of the proviso contained in the repealing clause of the act of July 4, 1861, we are unable to come to the conclusion that the legislature intended “ to affect any act done, or any right acquired or established, or any suit or proceeding had or commenced in any civil cause before the time when said repeal shall take effect.” Rev. Stat., ch. 1, sec. 26.
Erom the exju’ess negative language of the second section of said act, exempting pending suits from its operation, a strong implication arises, that pending causes of action were also legitimately embraced in the terms of said statute, and to be also exempted from its operation, more especially as the statute is evidently designed to be prospective in its objects.
The court do not feel called upon so to construe this statute as to determine that the legislature intended to violate either their ordinary rules of legislation by the passage of retrospective laws, or the more significant rule of action contained in the aforesaid statute law, nor the 23d article of the bill of rights in our constitution, all tending' to restrain legislative bodies within their proper and just bounds.
In other words, we see no necessity to give a construction to this repealing statute which shall be inconsistent either with the «tatute law or the constitution. ¥e think we do no violence to the just rules of interpretation of statutes, in declaring that a cause of action is tantamount to a pending suit, and is within the statute under consideration. Under this view of the case there must be

Judgment for the plaintiffs.